Name: Commission Regulation (EC) NoÃ 1990/2004 of 19 November 2004 laying down transitional measures in the wine sector by reason of the accession of Hungary to the European Union
 Type: Regulation
 Subject Matter: European construction;  production;  food technology;  European Union law;  Europe;  agricultural activity
 Date Published: nan

 20.11.2004 EN Official Journal of the European Union L 344/8 COMMISSION REGULATION (EC) No 1990/2004 of 19 November 2004 laying down transitional measures in the wine sector by reason of the accession of Hungary to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first subparagraph of Article 41 thereof, Whereas: (1) Article 27(3) of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1) lays down that any natural or legal person or group of persons having made wine is required to deliver for distillation all the by-products of that winemaking. (2) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2) establishes the rules applicable to such distillation and Article 49 thereof provides for certain exceptions to that obligation. (3) Hungary has adopted the necessary measures for carrying out this distillation, but the capacity of distilleries for processing the by-products is as yet inadequate. Moreover, for the 2004/2005 marketing year, a sizeable crop is anticipated. Hungary should therefore be authorised to exempt certain categories of producers from the obligation to distil by-products of wine-making. (4) In order that the exception granted to Hungary may be applied to the entire wine year, this Regulation should apply from 1 August 2004. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 By way of exemption from Article 49(4)(a) of Regulation (EC) No 1623/2000, Hungary may lay down that, for the 2004/2005 marketing year, producers who do not exceed a production level of 500 hl obtained personally on their individual premises may fulfil the obligation to deliver by-products for distillation by having those products withdrawn under supervision. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1774/2004 (OJ L 316, 15.10.2004, p. 61).